Citation Nr: 1048516	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  91-16 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a 
duodenal ulcer, from May 20, 1988, to October 3, 1989, on appeal 
from an initial grant of service connection.

2.  Entitlement to an evaluation in excess of 20 percent for a 
duodenal ulcer, from October 4, 1989, on appeal from an initial 
grant of service connection.

3.  Entitlement to a compensable evaluation for the residuals of 
a right knee cartilage injury, from September 24, 1987, to 
October 3, 1989, on appeal from an initial grant of service 
connection.

4.  Entitlement to an evaluation in excess of 10 percent for the 
residuals of a right knee cartilage injury, from October 4, 1989, 
on appeal from an initial grant of service connection.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from January 1943 
to October 1945.  
 
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The 
Veteran moved to Florida and the RO in St. Petersburg, Florida 
has assumed jurisdiction.  

The Veteran's appeals for increased ratings for his ulcer and 
right knee disability were initially before the Board in August 
1991.  At that time, the ulcer disability was evaluated as 10 
percent disabling and the right knee condition was assigned a 
noncompensable evaluation.  These issues were remanded to the RO 
for additional development.  While the claim was being developed 
and reviewed by the RO, an RO hearing officer issued a decision 
in April 1995 that granted a 10 percent rating for the right knee 
disability, effective November 2, 1994.  A July 1996 rating 
decision increased the evaluation for the duodenal ulcer to 20 
percent, effective October 3, 1989.  This rating action also 
changed the effective date of the 10 percent evaluation for the 
right knee disability to October 3, 1989.  The Veteran continued 
to express disagreement with the evaluations assigned and thus 
they remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 1999, the Board once again remanded the two issues for 
the purpose of obtaining additional information, including the 
accomplishment of VA examinations.  The Board in January 2003 
then denied increased evaluations for the Veteran's service-
connected duodenal ulcer and right knee disability.  The Veteran 
was informed of that action and he subsequently appealed to the 
US Court of Appeals for Veterans Claims (hereinafter the Court). 

After reviewing the January 2003 Board Decision, the Court 
vacated the decision with respect to these issues based 
principally on a finding of an inadequate VA knee examination.  
The Court did not specifically comment on the issue involving the 
duodenal ulcer other than to note that another examination of the 
ulcer should occur.  Thus, in February 2006, the Board remanded 
the appeal to comply with the Court's decision.  In October 2008, 
the Board again remanded the claim.  The claim has since been 
returned to the Board.

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify the 
appellant if further action is required.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran submitted additional evidence after this appeal was 
certified to the Board.  The Board contacted the Veteran by 
letter dated in November 2010, requesting the Veteran to elect 
either to waive initial consideration by the agency of original 
jurisdiction (AOJ) or state that he wished the appeal be remanded 
to the AOJ for initial consideration of the evidence.  The 
Veteran responded by letter dated in November 2010 that he wished 
to have his case remanded to the AOJ for review of the additional 
evidence he submitted.  Accordingly, since the additional 
evidence in question is neither duplicative of other evidence nor 
irrelevant, and since a supplemental statement of the case (SSOC) 
pertaining to that evidence was not issued, this evidence must be 
referred back to the RO.  38 C.F.R. § 20.1304.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the evidence 
associated with the claims file after the 
claim was certified to the Board.  After 
review of this evidence, the RO should take 
such additional development action as it 
deems proper with respect to the claim, 
including the conduct of any appropriate VA 
examination, and follow any applicable 
regulations and directives implementing the 
provisions of the VCAA as to its notice and 
development.  Following such development, 
the RO should review and readjudicate the 
claim.  

2.  If any benefit sought is not granted, 
the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



